Citation Nr: 1550179	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-17 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2008 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes that, regardless of the determination reached by the RO in November 2008 with respect to whether new and material evidence has been received to reopen the Veteran's claim for service connection for impingement syndrome, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  An April 2004 rating decision denied the Veteran's claim for service connection for right shoulder impingement syndrome.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; therefore, the decision is final.

2.  Evidence added to the record since the April 2004 rating decision, when considered with previous evidence, is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right shoulder impingement syndrome.


CONCLUSION OF LAW

The requirements to reopen the previously denied claim for entitlement to service connection for right shoulder impingement syndrome have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

In a pre-adjudication August 2008 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim, to include the need to submit new and material evidence to reopen a previously denied claim.  The letter also advised the Veteran of the bases for the prior denial of entitlement to service connection for right shoulder impingement syndrome.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  The Board notes that a VA medical opinion has not been obtained in connection with the Veteran's claim.  However, as new and material evidence has not been submitted, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(iii).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims has interpreted the language   of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises      a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed unless the evidence is inherently incredible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 2004 rating decision, the RO denied the Veteran's claim for service connection for right shoulder impingement syndrome.  The Veteran was notified of the April 2004 denial by a letter the same month, but he did not appeal or submit new and material evidence within one year of the decision.  Accordingly, the April 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The evidence considered at the time of the April 2004 rating decision consisted of service treatment records and VA treatment records.  Service treatment records were negative for any complaints, findings, or treatment for a right shoulder condition, although they did show treatment for an acute left shoulder strain.  VA treatment records noted the Veteran reporting that he tore his right shoulder in service, and a current diagnosis of impingement syndrome and rotator cuff tear of right shoulder.  The RO denied the Veteran's claim for service connection for right shoulder impingement syndrome because the evidence did not establish that the Veteran's right shoulder condition was incurred in or caused by his military service.

The evidence received since the prior final denial includes additional VA treatment records as well as lay statements from the Veteran and his parents.  The additional medical evidence focused on the recent progression of the Veteran's right shoulder impingement syndrome.  The lay statements from the Veteran's parents generally speak to the Veteran's pre-service health, with no specific mention of his shoulder.  Lastly, the Veteran's statements only briefly touch on his right shoulder injury, restating facts already on record.

Such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, the diagnosis for the right shoulder condition was previously of record, and the Veteran has provided no new evidence showing that his current condition is related to service.  The medical evidence submitted since  the last final denial does not include opinions addressing the origin of the Veteran's current right shoulder disability or a relationship between that condition and service.  Additionally, the Veteran's statements concerning his right shoulder were simply    a reiteration of his previously considered assertions.  Thus, his statements are cumulative and cannot be considered new and material evidence as they were previously before the RO at the time of the April 2004 decision.  Accordingly, the evidence received is not new and material, and the claim cannot be reopened.


ORDER

New and material evidence has not been submitted, the claim for service connection for right shoulder impingement syndrome is not reopened, and the appeal is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


